IN THE SUPREME COURT OF TEXAS

                                 No. 05-0178

                            IN RE  TOMMY L. GOFF

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's unopposed motion to stay,  filed  March  9,  2005,  is
granted.   All underlying  proceedings  are  stayed  in  Cause  No.  03-364,
styled Tommy  Goff  v.  Clarendon  National  Insurance  Company,  Arthur  H.
Anthony d/b/a  Frontier  Adjusters,  North  American  Risk  Services,  Inc.,
Claimsco International, Inc., and Texas Insurance Claims Service,  Inc.,  in
the 235th District Court of Cooke County, Texas, pending  further  order  of
this Court.

            Done at the City of Austin, this March 28, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk